Citation Nr: 1433133	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  12-13 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1151 for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1942 to August 1945.  He died in July 2009, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The official death certificate shows that the Veteran died in July 2009, and lists he immediate cause of death as uremia, due to or as a consequence of renal failure.   

2.  At the time of his death, the Veteran was service connected for: cold injury residuals of the bilateral feet, bilateral peripheral neuropathy of the lower extremities, and posttraumatic stress disorder.  He was also in receipt of individual unemployability under 38 C.F.R. § 4.16(a) from March 2001.

3.  Uremia, renal failure, acute tubular necrosis and vancomycin toxicity, MRSA/pseudomonas aeruginosa pneumonia and pseudomonas aeruginosa/torulopsis glabrata urinary tract infection were not demonstrated in service or for many years thereafter.  There is no competent evidence of record demonstrating a relationship between the cause of the Veteran's death and his active military service.

CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

Additionally, in claims for dependency and indemnity compensation (DIC) benefits, including cause of death, VCAA notice must include:  (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim - including the downstream disability rating and effective date elements.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

Here, by way of a letter dated in February 2010, the AOJ advised the appellant of the evidence needed to substantiate her claim and explained what evidence VA was obligated to obtain or to assist her in obtaining and what information or evidence she was responsible for providing.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  This letter also provided the additional, claim-specific, information required by Hupp and discussed the downstream effective date element of her claim in accordance with Dingess/Hartman, supra.  The claimant received the February 2010 letter prior to the initial adjudication of her claim in the August 2010 decision on appeal, the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and associated with the claims file.  The appellant has not identified any additional evidence that has not been requested or obtained.  The Board notes that no VA opinion has been obtained regarding service connection for the cause of the Veteran's death.  However, the appellant has made no contention that uremia or renal failure had been present since service or were otherwise related to the Veteran's military service.  There is no medical opinion of record asserting any such connection.   Absent some indication as to how the causes of the Veteran's death might be related to service, there is no need for a medical opinion.  Further assistance is therefore not required. 38 C.F.R. § 3.159(d) (2013).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II.  Cause of Death

The appellant contends that that service connection should be established for the cause of the Veteran's death.  The sole concern of this discussion is to address the question of whether the Veteran's death was caused or hastened by a service-connected disability.  The question of whether the appellant is entitled to DIC benefits under 38 U.S.C. § 1151 for the cause of the Veteran's death is a separate issue that will be discussed in the remand section of this decision.   
The Veteran's Certificate of Death shows that the Veteran died in July 2009, and that the immediate cause of death was uremia, due to or as a consequence of renal failure.  An autopsy report shows that the immediate cause of death was uremia, due to/or a consequence of renal failure, due to/or a consequence of acute tubular necrosis and vancomycin toxicity due to/or a consequence of MRSA/pseudomonas aeruginosa pneumonia and pseudomonas aeruginosa/torulopsis glabrata urinary tract infection.

At the time of his death, service connection was established for: cold injury residuals of the bilateral feet, bilateral peripheral neuropathy of the lower extremities, and posttraumatic stress disorder.  He was also in receipt of individual unemployability under 38 C.F.R. § 4.16(a) from March 2001.

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death. 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a). For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. 38 C.F.R. § 3.312(b).

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1). A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(3).

To establish a right to compensation for a present disability, the evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may also be granted for chronic disabilities, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)(2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(2)(3).

First, the Board will address the question of whether the Veteran's service-connected disabilities caused or contributed to his death.  As stated, he was service-connected for cold injury residuals of the bilateral feet, bilateral peripheral neuropathy of the lower extremities, and PTSD.  Here, the appellant does not allege, nor does the record reflect, that there is a link between these service-connected disabilities and the Veteran's death.  Accordingly, entitlement to service connection for the cause of the Veteran's death cannot be granted based on the Veteran's service-connected disabilities.

The Board will next consider whether the immediate and contributory causes of death that are listed on the Veteran's death certificate may be connected to his military service.  As noted above, the immediate cause of the Veteran's death was uremia, due to or as a consequence of renal failure.

The Veteran's service treatment records do not reflect that he ever complained of, or was treated for, symptoms associated with uremia or renal failure, or for acute tubular necrosis and vancomycin toxicity,  MRSA/pseudomonas aeruginosa pneumonia and pseudomonas aeruginosa/torulopsis glabrata urinary tract infection.  None of these conditions appears in the record until several decades following the Veteran's separation from service.  The appellant has made no contention that any of these diseases had been present since service or were otherwise related to the Veteran's military service.  There is no medical opinion of record asserting any such connection.  In the absence of any such link, service connection for the cause of the Veteran's death cannot be granted based on the Veteran's uremia or renal failure, for acute tubular necrosis and vancomycin toxicity, MRSA/pseudomonas aeruginosa pneumonia and pseudomonas aeruginosa/torulopsis glabrata urinary tract infection.

In summary, the Board finds that a preponderance of the evidence is against finding a link between a service-connected disability and the Veteran's death.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for the cause of the Veteran's death is not warranted. 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.


REMAND

The appellant has claimed entitlement to compensation for the cause of the Veteran's death pursuant to 38 U.S.C. § 1151.  She essentially contends that the Veteran's death was caused or hastened by an infection due to dehydration incurred while he was hospitalized at the Tomah, Wisconsin, VA Medical Center (VAMC).  

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Under 38 U.S.C.A. § 1151, there must be a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA or evidence of an event not reasonably foreseeable in order to establish entitlement to compensation.

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 361(c)(1).

Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the veteran and his representative in compliance with 38 C.F.R. § 17.32.

Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Thus, in order to establish entitlement to compensation under 38 U.S.C.A. § 1151, there must be (1) evidence of additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, and (2) a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA or evidence of an event not reasonably foreseeable in order to establish entitlement to compensation.

As previously stated, the Veteran's death certificate lists his immediate cause of death as uremia, due to or as a consequence of renal failure.  His autopsy report shows that his immediate cause of death was uremia, due to/or a consequence of renal failure, due to/or a consequence of acute tubular necrosis and vancomycin toxicity due to/or a consequence of MRSA/pseudomonas aeruginosa pneumonia and pseudomonas aeruginosa/torulopsis glabrata urinary tract infection.

The record reflects that the Veteran had been a long-time resident of the Tomah nursing home care unit.  In April 2009, he was found unresponsive with no respirations or pulse.  He was resuscitated and transferred to a non-VA hospital.  Notes from the private hospital indicate that, due to prolonged CPR, the Veteran suffered a severe anoxic brain injury and that the prognosis for a meaningful recovery was essentially zero.  Admission notes from the private hospital state that his "UA was significant for infection.  Grossly, the urine appeared thick and green.  He was admitted to the ICU with a diagnosis of UTI and sepsis."  Additional hospital notes state that "sepsis was severe enough to cause cardiopulmonary arrest."

The Board notes that of record is an unmarked statement, received in October 2011, documenting the Veteran's family's allegation that, as a result of staff failing to treat the Veteran with antibiotics after he developed an infection, he coded and had to be transferred to a private hospital.  The author of the note found such to be unsubstantiated, as based on notes recorded in the Veteran' chart for several days prior to the cardiac arrest in April 2009, showing that the Veteran did not display signs or symptoms suggestive of an infection.  Also of record is a private statement from Dr. D.O., dated April 2012, which states that "dehydration can lead to renal failure."

In July 2012, a VA examiner found no fault on the part of the Tomah VAMC providers or any evidence of an unforeseeable event, noting that "It is very common for patients in his condition to develop infections which lead to arrest..."  However, the Board finds that further discussion is warranted regarding the state of the Veteran's condition upon admittance to the private hospital; specifically, whether his UTI, sepsis and possible dehydration should have been detected sooner/treated differently by the Tomah VAMC.  Though the unmarked statement received in October 2011 addresses such, the statement is too cursory and is not supported by a fully explained rationale, such that the Board is unable to rely on such.  Consequently, an addendum opinion is required. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the examiner who furnished the July 2012 medical opinion.  If this examiner is no longer available, the record should be sent to another qualified medical expert.

The examiner is asked to review of the claims file and to render an opinion with respect to the following questions:

(A) Did the Veteran incur an additional disability as a result of the treatment he received within the last year of his life at the VA facility in Tomah
(B) If so, was any additional disability caused by VA hospital care, medical or surgical treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment; OR was the result of such additional disability an event not reasonably foreseeable?

Any opinion expressed must be accompanied by a complete rationale. 

2. After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


